Part III DETAILED ACTION

1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
. This application has been examined. Claims 28-49 are pending in this application.

2.    Applicant should update the cross reference on page 1, to include the parent application No. 17/178,682 as being issued as Patent No. 11,324,061.

3.    The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

                                                        Double Patenting
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F. 3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.    Claims 28-49 of the instant application are unpatentable under the judicially created doctrine of "obviousness-type" double patenting with respect to claims 1-39 of the parent U.S. Patent No. 11,324,061. The scope of claims  define an obvious variation of the invention claimed in U.S. Patent No. 11,324,061. The assignee of all applications is the same. Limitations of claim 28 of the instant application are anticipated as by the limitations of claims 12-22 of ‘061. e.g. a communication apparatus, comprising: one or more processors; and one or more memories that store a computer-readable instruction for causing, when executed by the one or more processors (reads on the processing unit of claim 12 of ‘061, the communication apparatus to: a first bandwidth mode in a case where both first wireless communication and second wireless communication are enabled (reads on claim 12 of ‘061, the first bandwidth mode reads on wider bandwidth mode) , wherein the first wireless communication is communication in which wireless communication with a communication partner apparatus is performed via an external base station (reads on claim 12 of ‘061), wherein the second wireless communication is communication in which direct wireless communication with a communication partner apparatus is performed without using any external base station (reads on claims 12 and 16  of ‘061), and wherein the external base station is an external apparatus that is prepared outside the communication apparatus and the communication partner apparatus (reads on claims 12 and 19-20  of ‘061) ; set the first bandwidth mode in a case where the first wireless communication is disabled and the second wireless communication is enabled (reads on claims 12 and 19-20  of ‘061) ; and set, in a case where the first wireless communication is enabled and the second wireless communication is disabled, the mode selected from options which include at least the first bandwidth mode and a second bandwidth mode based on a setting of the external base station, wherein a wider bandwidth is used in the second bandwidth mode than the first bandwidth mode (reads on claims 12,13 and 22  of ‘061), wherein in the second wireless communication, the communication apparatus operates as an apparatus executing a function corresponding to a base station  (reads on claims 12,13 and 22  of ‘061).  Therefore, It would have been obvious to one of ordinary skill in the art at the effective time of the invention to combine the features of claims 12-13,19-20 and 22 o f ‘267 to create data communication apparatus as claim 39 of the present application, in order to create a system capable to select and enable mode(s) more efficiently.

Claims 1-39 of ‘061, cover the scope and limitations of claims 28-38 and 40-49 of the current application, Clearly claims 28-49 of the current application are clear variation of claims 1-39 of ‘061.

5.    Prior art of record fails to teach or suggest a communication apparatus (method or computer program) as recited by the pending claims.  

6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
     Son et al. (208/0235002) teaches a wireless communication method and wireless communication terminal in high density environment including overlapped basic service set.
      Ahn et al. (2017/0325223) teaches a wireless communication method and terminal for multi-user uplink transmission.
 
7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 272-7434. The Examiner can normally be reached Monday-Thursday from 7:30 AM-6:00 PM. The fax phone number for this group is (571) 273-8300.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2600.

/Gabriel I Garcia/
Primary Examiner, Art Unit 2674 
June 24, 2021